OPINION Tietjens, Judge: The Commissioner determined deficiencies in the petitioner’s income tax in the amounts of $438.76 for 1964, $22,199.20 for 1965, and $6,658.40 for 1966. This case was fully stipulated pursuant to Rule 30, Tax Court Rules of Practice. The facts which we deem necessary for decision will be referred to below. The sole issue for our determination is whether petitioner is entitled to exclude from his community share of his foreign-source earned income $35,000 for 1964 and $25,000 for both 1965 and 1966 or whether he is entitled to exclude only one-half of those respective amounts, under section 911 (a) and section 911 (c). 1 The validity of section 1.911-2(d) (4) (ii), Example 5, Income Tax Regs., is challenged. Petitioner Robert R. Bottome is a United States citizen who resided in Caracas, Venezuela, during the years in question. He filed individual income tax returns on a calendar year basis with the director of international operations, Washington, D.C. Petitioner first took up residence in Venezuela in 1939, and he was a bona fide resident of that country during the taxable years and for a period of at least 3 consecutive years prior thereto. Thus, he qualifies under the statutory language of section 911 (c) (1) (B) set out in footnote later. The wife of petitioner is a citizen of Venezuela who has lived with petitioner since their marriage in 1942 and at all pertinent times has been a nonresident alien. Several Venezuelan corporations have employed petitioner as an officer or director, and he received compensation for services rendered in those capacities in the amounts of $114,199.98, $197,436.20, and $131,898.35 for the years 1964,1965, and 1966, respectively. Under the community property law of Venezuela, petitioner and petitioner’s wife each own one-half of the foregoing amounts. Petitioner’s wife, a nonresident alien, was not required to report her one-half share of the community income for Federal income tax purposes. Most of petitioner’s compensation and most of petitioner’s gross income was earned income received from sources without the United States, as the following schedule shows: (1) (2) (3) (4) (5) (6) Petitioner’s Total Petitioner’s Petitioner’s Additional community Petitioner’s Year corporate community U.S. income U.S. income share of gross income 1 compensation share of (1) from return (stipulated) foreign-earned ((3)+(4)+(5)) income ((2)-(4)) 1964. ... $114,199.98 $67,099.99 $1,300 $403.33 $66,696.66 $68,399.99 1966 197,436.20 98,718.10 1,100 1,396.46 97,322.66 99,818.10 1966'“ 131,898.36 66,949.18 300 262.08 66,697.10 66,249.18 Petitioner had deductible interest expense in the amounts of $3,081.98, $3,714.95, and $1,155.90 during 1964, 1965, and 1966 respectively. The amount of Venezuelan income taxes paid by petitioner with respect to his share of the community gross income in excess of the applicable limitation for the years 1959 through 1963 under section 904 (a) is as follows: Year Foreign tax paid 1959 _$10, 028. 07 1960 _ 4,896.84 1961_'_:_ 1,869.46 1962 _ 3,445.75 1963 _ 0 20,240.12 Petitioner paid Venezuelan income taxes on his share of the community gross income in the amounts of $2,683, $8,075.65, and $13,817.98 during 1964,1965, and 1966, respectively. In the statement accompanying the deficiency notice the Commissioner explained the adjustments which are in issue as follows: Your contention that you are entitled to the full exclusion of $35,000 in 1964, and $25,000 in each of the years 1965 and 1966, under section 911 of the Internal Revenue Code of 1954, has been given careful consideration and is denied. It has been determined that as a bona fide resident of Venezuela who has received earned income from sources without the United States attributable to services performed during the years indicated, yon may exclude the following amounts from gross income: 1964 $17, 500 1965 12,500 1966 12, 500 Section 9112 among other things states under circumstances here applicable, that an individual citizen of the United States residing abroad shall not include in gross income certain earned income received from sources outside the United States. In 1962 Congress placed limitations on the amount of such earned income which may be excluded, and during all the taxable years of petitioner before us the applicable ceiling was that established by section 911 (c) (1) (B)— $35,000 in 1964 and $25,000 thereafter. As the technical explanations of section 911 (c) (3) in the committee reports of both Houses of Congress state, the amount excludable under section 911 “is to be neither increased nor decreased solely by operation of community property law.” H. Rept. No. 1447, 87th Cong., 2d Sess., p. A-86 (1962), 1962-3 C.B. 584; S. Rept. No. 1881, 87th Cong., 2d Sess., pp. 233-234 (1962), 1962-3 C.B. 937; sec. 1.911-2(d) (4) (i), Income Tax Regs. Both parties refer to this language but offer different interpretations of it. Example 5 of section 1.911-2 (d) (4) (ii), Income Tax Begs., states the Commissioner’s position concerning the amount of the exclusion available to petitioner and, save in minor respects, premises its conclusion on a set of hypothetical facts identical to the case before us: Mcoample (5). H, a United States citizen who files his returns for the calendar year using a cash receipts and disbursements method of accounting is privately employed and a bona fide resident of Scotland for his entire taxable year 1963. IT receives $50,000 during his taxable year 1963 for services performed abroad during such taxable year. W, the wife of H, is a nonresident alien who has never been present in the United States and earns no income of her own. H and W’s marital domicile is in a community property jurisdiction. One-half of H’s earnings ($25,000) belong to W under community property laws and W is exempt from tax on such amount because it is income from sources without the United States. The division of income, however, also divides the ecoemption provided under parar graph (a) of this section. Thus, the amount excludable by H from his gross income under paragraph (a) of this section is limited to $10,000; the remaining $15,000 is includible in H’s gross income. [Emphasis supplied.] This example in effect establishes a special rule in cases where the taxpayer’s spouse is a nonresident alien who is not subject to tax under subpart A, part II, of subchapter N and the marital domicile is in a community property jurisdiction, whether a foreign country or a State within the United States. On petitioner’s income tax returns, the exclusion was computed according to the regulation. We think this latter fact is of no significance. Petitioner here contends that he is entitled to use the full exclusion applicable to each year inasmuch as it is stipulated that his earned income from sources without the United 'States, even after “splitting” half of it under Venezuela law with his wife, exceeded the maximum amount excludable under section 911(c) (1) (B). He argues that if the earned income were not subject to community property law, then, he clearly could exclude up to the limit. Further, he points out that: The general explanation of Section 911(c)(3) contained in both the House Ways and Means Committee Report and the Senate Finance Committee Report is as follows: “In applying either the $20,000 or $35,000 ceiling under community property laws the total community income excludable may not exceed the amount which would be excludable if this income were not community income. Thus, one $20,000 or $85,000 ceiling will apply with respect to the husband's earnings abroad even though under community property law, half of this income is the income of the wife. However, if both husband and wife are abroad and earn income, separate ceilings will be applied with respect to the services of each.8” We th'ink petitioner’s interpretation of section 911(c) (B) and the pertinent language of the committee reports is correct. The Commissioner condenses his argument as follows: Respondent contends that petitioner is entitled to only one-half of the full exclusion under the provisions of section 911 of the Internal Revenue Code of 1954. la essence, a dividing of the compensation (income) requires a dividing of the exclusion. The 'bases for respondent’s position are the statute and with respect to its regulations, specifically, Regs. 1.911-2(d) (4) (ii), Example (5). Further to allow petitioner the full exclusion, would be to favor him over other similarly situated taxpayers whose wives are other than non-resident aliens. Respondent contends that without a clearcut congressional mandate, such favored treatment is not permissible. We do not find much, if anything, in the statute to support the Commissioner and we think he must stand or fall on the validity of Example (5) of section 1.911-2(d) (4) (ii), Income Tax Regs. We fully appreciate that “the regulations are entitled to respect and are not to be held invalid except for good reason.” Estate of Lawrence B. McCoy, 50 T.C. 562,567. Nevertheless we hold this subsection invalid. If we refer to the portions of the statute which we have italicized, we find that the amounts received by the petitioner were earned income from abroad. Hence, as we understand the statute, the amounts shall not be included in gross income and shall be exempt from taxation subject to the limitations imposed by subsection (c), i.e., $35,000 in 1964 and $25,000 in each 1965 and 1966. The petitioner does not claim more. With respect to section 911(c) (3) it is provided that of amounts earned by a husband or wife which are community income, the amount excludable from the gross income of such husband and wife shall equal the amount excludable if such amounts did not constitute community income. The Commissioner seizes on the word “and,” arguing that in order for the full amount of the exclusion to be usable, both the husband and wife must somehow have to report all the income in the first place. Here, of course, the wife, being a nonresident alien, was not required by the internal revenue laws to report her one-half share of the community income for Federal income tax purposes. We do not think this fortuitous circumstance precludes petitioner from using the full exclusion allowed by section 911. As the court said in commenting on this section in Renoir v. Commissioner, 321 F. 2d 605, 607 (C.A. 9, 1963) : We think that it was the intent of Congress that there be one exclusion in any one taxable year from the total amount received abroad in that year, regardless of how that amount is subsequently reported by the individual taxpayers involved. True this gives a taxpayer in petitioner’s position an advantage not enjoyed by residents of non-community-property States, but we find nothing in the law which denies that advantage. If this be a loophole, the Congress can fill it. As stated above, we think Example (5) of section 1.911-2 (d) (4) (ii), Income Tax Eegs., which would cut in half the statutory exclusion c] aimed by petitioner, is not consonant with, the statutory language and hence is invalid. Reviewed by the Court. Decision will be entered, under Bule 50.  All statutory references are to tie Internal Revenue Code of 1954 unless otherwise stated.    Determined without applying the exclusion under sec. 911.    See. 911 provides, in pertinent parts, as follows: SEC. 911. EARNED INCOME FROM SOURCES WITHOUT THE UNITED STATES. (a) General Rule. — The following items shall not he included in gross income and shall he exempt from taxation under this subtitle. (1) Bona fide resident of foreign country. — Ire the case of an individual citizen of the United States who establishes to the satisfaction of the Secretary or his delegate that he has been a bona fide resident of a foreign country or countries for an uninterrupted period which includes an entire taxable year, amounts received from sources without the United States (except amounts paid by the United States or any agency thereof) which constitute earned income attributable to services performed during such uninterrupted period. The amount excluded under this paragraph for any taxable year shall be computed by applying the special rules contained in subsection (c). ******* An individual shall not be allowed, as a deduction from his gross income, any deductions (other than those allowed by section 151, relating to personal exemptions) properly allocable to or chargeable against amounts excluded from gross income under this subsection. * * * * * * * (c) Special Rules. — For purposes of computing the amount excludable under subsection (a), the following rules shall apply: (1) Limitations on amount of exclusion. — The amount excluded from the gross income of an individual under subsection (a) for any taxable year shall not exceed an amount which shall be computed on a daily basis at an annual rate of— ******* (B) $25,000 in the case of an individual who qualifies under subsection (a)(1), but only with respect to that portion of such taxable year occurring after such individual has been a bona fide resident of a foreign country or countries for an uninterrupted period of 3 consecutive years.***** (3) Treatment of community income. — In applying paragraph (1) with respect to amounts received for services performed by a husband or wife which are community income under community property laws applicable to such income, the aggregate amount excludable under subsection (a) from the gross income of such husband and wife shall equal the amount which would be excludable if such amounts did not constitute such community income. [Emphasis supplied.)    H. Rep. No. 1447, 87th Cong. 2d Sess. 54, 55 (1962) ; S. Rep. No. 1881, 87th Cong., 2d Sess. 74, 70 (1962). [Emphasis added.]